Citation Nr: 0513662	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial compensable evaluation for 
renal insufficiency.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Additional private medical evidence has been received 
subsequent to the last consideration of the issues by the RO.  
The evidence is not at all pertinent to the hearing loss 
issue.  As such, the Board will proceed on appeal with that 
issue.

The issue of an initial compensable evaluation for renal 
insufficiency is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of bilateral hearing 
associated with the veteran's period of active service.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In letters dated in September 
2002 and December 2003, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letters also specifically advised the veteran of the type 
of evidence to submit in support of his claims and to 
identify any additional information or evidence that he felt 
would support his claims.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal was issued in March 
2003, subsequent to the enactment of the VCAA.  The veteran 
received a VCAA notice prior to that initial rating decision.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After providing the second VCAA notice in 
December 2003, and affording the veteran an opportunity to 
respond, the RO provided him with the Statement of the Case 
(SOC) dated in December 2003 that also contained the 
pertinent provisions of the VCAA.  In summary, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claims.  The examination report provides the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may also be allowed on a presumptive basis 
for sensorineural hearing loss if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5017 (West. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  

Service connection for hearing loss has requirements other 
than those indicated above.  See 38 C.F.R. § 3.385 (2004).  
The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Under VA law, service connection may only be granted 
for impaired hearing when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
reaches a level of 40 decibels or greater.  Also, impaired 
hearing will be considered a disability if the pure tone 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.  

A lay person, untrained in the field of medicine, is not 
competent to offer an opinion, which requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran has contended that his hearing loss was incurred 
in service due to noise exposure on the rifle range.  He 
stated that on several occasions in service, he reported to 
his superior officers that his ears were ringing from firing, 
but that he was not tested during service or at the time of 
separation.  

The veteran's service medical records are silent for any 
notations of hearing loss.  In the May 1954 report at 
enlistment, the veteran's hearing was noted as 15/15.  On the 
separation examination report dated in October 1956, the 
veteran's hearing was noted as 15/15.  There are no 
notations, complaints, or indications otherwise of hearing 
loss noted in the service medical records.  

In reports from VA examinations dated in April 1957 and 
September 1958, there are no medical findings or complaints 
of hearing impairment.  

In private medical records dated from June 2001 to August 
2002 from Lewis King, M.D., there is no evidence of hearing 
loss.  

The veteran filed his claim of service connection for hearing 
loss in August 2002.  

In a VA audiology examination dated in November 2003, the 
examiner noted the veteran's primary complaints of 
difficulties in understanding speech, particularly with 
background noises.  The examiner noted the veteran's reported 
service history of participating in a rifle competition and 
serving as a drill instructor and a firearms instructor.  The 
examiner also noted the veteran's report of excessive noise 
exposure from a bomb that exploded within close proximity 
during an infiltration course, and a hand grenade that fired 
during live training.  

The results from an audiological evaluation in pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
60
80
LEFT
20
35
35
70
80

Speech audiometry revealed speech recognition ability of 
76 percent bilaterally.  

The examiner diagnosed hearing loss in the right ear as 
slight to mild hearing loss through 2000 Hertz, and 
moderately severe to profound sensorineural hearing loss at 
3000 to 8000 Hertz.  In the left ear, the examiner diagnosed 
slight to mild hearing loss through 2000 Hertz, and severe to 
profound sensorineural hearing loss at 3000 to 8000 Hertz.  

The examiner noted that with respect to service, there were 
no results obtained at separation so as to be able to provide 
a definitive answer as to whether any current hearing loss 
was related to the veteran's period of service.  

The veteran has maintained that when he entered service, he 
had no hearing problems, but that when he separated from 
service, he was told that he had hearing deficits to certain 
sound levels due to exposure to loud noises.  He has stated 
that he grew up on a small farm without motorized equipment 
or electricity and was not exposed to loud radio noise.  He 
also stated that he went to college and was not exposed to 
loud noise there, but that his first exposure was in the 
military during live ammunition training.  The veteran also 
stated that he participated in rifle competitions and taught 
some rifle classes, increasing his exposure to noise.  He 
described one incident when an over charged bomb exploded 
within four to five feet from his head, which caused his ears 
to ring for days.  After basic training, the veteran served 
as a drill instructor and went through all of the live 
ammunition firing ranges with each class of recruits.  He 
stated that this only added to his exposure to loud noises.  
After a particular incident in a foxhole with a live grenade, 
the veteran stated that he noticed that his hearing changed 
and he had troubles distinguishing certain sounds.  

There is no indication that the veteran had a chronic hearing 
loss during service or that the sensorineural hearing loss 
that is first shown many years after his discharge from 
active duty is related to an inservice event in any way.  The 
veteran has reported that he was told that he had decreased 
hearing at separation, but he has not provided any competent 
evidence of bilateral hearing loss coincident with his 
service.  His mere statements alone that he was diagnosed as 
having bilateral hearing loss without any medical 
substantiation, cannot form the basis of a valid claim.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  In the absence of 
any hearing loss for many years after service, and of medical 
evidence attributing the veteran's hearing loss to acoustic 
trauma in service, the Board finds that the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

In a rating decision dated in March 2003, the RO granted 
service connection for renal and assigned a zero percent 
rating.  That rating was based on VA examination findings 
dated in January 2003 that showed a diagnosis of chronic 
renal insufficiency caused by the use of nonsteroidal anti-
inflammatory medications that the veteran took for control of 
his back symptoms.  Although the examination was excellent 
for purposes of determining whether service connection was in 
order, unfortunately, it was not adequate for rating the 
level of disability.  

Furthermore, additional private medical evidence was 
submitted that has not been considered by the RO.  The 
veteran has not waived RO consideration of the evidence.  

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision on entitlement to 
an initial compensable evaluation for the veteran's service-
connected renal insufficiency.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Thus, the Board hereby remands this matter for the following 
directives:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected renal 
insufficiency.  The claims folder should 
be made available to the examiner for 
review before the examination.  Any 
additional studies, including urinalysis, 
that are necessary for obtaining a 
complete picture of the veteran's 
disability should be conducted.  The 
examiner is asked to address the 
veteran's symptoms and determine and 
comment on whether albumin is constant or 
recurring with hyaline or granular casts 
or red blood cells, or whether there is 
edema or hypertension, and if so, to what 
extent.  

2.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


